Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to Application No. 62356310, filed on 06/29/2016.

Claim Interpretation
For prosecution, the following limitations will be interpreted as:
analyzing area - section of first rigid layer capable of holding sample and allowing sample to be analyzed
fluidic control point – a structure capable of causing flow from only one of the plurality of fluid reservoirs into or out of the fluidic channels
sample analyzing volume - structure capable of holding sample and allowing sample to be analyzed
a thinned portion – a flexible structure between 2 rigid structures 50-200 micrometer in thickness 
a trench - a structure capable of containing fluid flow
a barrier – a structure that protrudes into the sample analyzing volume and contacts fluids flowing into the sample analyzing volume
a support - a flat surface or similar structure capable of containing fluid flow

Election/Restrictions
s 2, 4, 6-12, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 3 recites “the disposable of claim 1” and “the backside of the flexible layer”; however, claim 1 does not contain any references to a “backside”. Therefore, there is insufficient antecedent basis for this limitation in claim 3.
Claims 3, 13, and 15 recite “the disposable of claim 1” and “the analyzing volume”; however, claim 1 does not contain any reference to “analyzing volume”. Therefore, there is insufficient antecedent basis for this limitation in claims 3, 13, and 15. Claim 14, dependent on claim 13, is also rejected.
Claims 15 and 17 recite “the disposable of claim 1” and “the support”; however, claim 1 does not contain any references to a “support”. Therefore, there is insufficient antecedent basis for this limitation in claims 15 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US20120128549A1 published 05/24/2012; hereinafter Zhou).
Regarding claim 1, Zhou teaches a disposable (microfluidic chip 104 - paragraph 67) for analyzing biological specimens, comprising (microfluidic chip 104 generally includes a first substrate, and second substrate, and a membrane disposed therebetween – paragraph 67):
a first rigid layer (second substrate 232 - Fig. 4A), having an analyzing area (stored and analyzed in the outlet reservoirs 220 - paragraph 85), a plurality of fluid reservoirs (plurality of reagent reservoirs 214 that contain fluidic reagent - paragraph 66)
and a plurality of fluidic channels (reagent channels 228 - paragraph 67) formed therein wherein the channels provide fluid communication to the fluid reservoirs (reagent valve 224 fluidly couples a reagent reservoir 214 to the channel 228 - paragraph 68);
a flexible layer (membrane 238) having a plurality of fluidic control points (inlet valve 222a, drive valve 222b, and outlet valve 222c) in fluid communication with at least one of the fluid reservoirs (allows the fluid to freely fall from the reagent reservoir 214 into the reservoir port 236);
controllable to (a negative pneumatic force 240 through drive chamber 234 opens the valve by drawing the membrane 238 away from the second substrate 232 – paragraph 69 and Fig. 3B) cause flow from only one of the plurality of fluid reservoirs into or out of the fluidic channels (valve structures 222a, 222b, and 222c are independently actuatable, in that any one of the valve structures can be actuated with little or substantially no effect on the state of the other valve structures – paragraph 77; Zhou teaches a valve system capable of draining only one of a plurality of reservoirs).
[AltContent: arrow][AltContent: textbox (second stop)][AltContent: arrow][AltContent: textbox (first stop)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    420
    754
    media_image1.png
    Greyscale
Regarding claim 3
Regarding claim 5, Zhou teaches the disposable of claim 1, wherein the fluidic control point comprises a thinned portion of the flexible layer (membrane 238) (the membrane 238 has a thickness of between about 10μm and about 150μm – paragraph 70).
Regarding claim 17, Zhou teaches the disposable of claim 1, wherein the flexible layer (the membrane 238) seals the first rigid layer (second substrate 232) against the second rigid layer (first substrate 230) and/or the second ridged layer against the support (“and/or” is interpreted as “or”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above in view of Hung et al (US20090023608A1 published 01/22/2009; hereinafter Hung).
Regarding claim 13, Zhou teaches the disposable of claim 1, wherein the first rigid layer further comprises a trench adjacent to at least one side (microfluidic channels 218 – Fig. 2) of the analyzing volume (outlet reservoirs 220) (optical detection system 112 analyzes the reaction products as they flow to the outlet reservoirs 220 – paragraph 119), which accepts and distributes fluid flowing from at least one reservoir (mix selected reagents from the reagent reservoirs 214 in the dispensing valve 226 region before the mixture is pumped to the outlet reservoirs 220 – paragraph 73). 
However, Zhou does not teach a trench which accepts and distributes fluid flowing from at least one reservoir over a whole side of the analyzing volume. 
Hung teaches a trench (C ring and outer channel) which accepts and distributes fluid flowing from at least one reservoir over a whole side of the analyzing volume (cell growth area) (Fig. 3B). It would be advantageous to include an outer channel around the analyzing volume to increase concertation of particle of interest in the analyzing volume and improve resolution of analysis data.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic chip, as taught by Zhou, with the outer channel and C ring, taught by Hung, to gain the above advantages. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success since Zhou and Hung bother teach microfluidic devices for bio-chemical analysis.
Regarding claim 14, Zhou, modified by Hung, teaches the disposable of claim 13, wherein the trench (outer channel) has an asymmetric cross-section (Hung Fig. 3B teaches an outer channel with an inner wall shorter than its outer wall).
Regarding claim 15, Zhou, modified by Hung, teaches the disposable of claim 1, wherein the first rigid layer further comprises a barrier (C ring - Hung Fig. 3B) adjacent to at least one side of the analyzing volume (cell growth area - Hung Fig. 3B), which protrudes into the sample analyzing volume, such that the fluid flows between the barrier (C ring - Hung Fig. 3B) and the support (a tissue culture grade coverglass – Hung paragraph 118) before entering the sample analyzing volume (celling loading - Hung Fig. 3B).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above in view of Webster et al (US20040063217A1 published 04/01/2004; hereinafter Webster).
Regarding claim 18, Zhou teaches the disposable of claim 1, wherein the plurality of fluid reservoirs contain a plurality of reagents (a plurality of reagent reservoirs 214 that contain fluidic reagents – paragraph 66).
However, Zhou does not teach that at least one of the plurality of reagents is an antibody conjugated to a fluorescent molecule.
	Webster teaches a fluidic cartridge with a reservoir containing an antibody conjugated to a fluorescent molecule (a solution containing a specific secondary antibody conjugated with a detectable molecule such as a peroxidase enzyme, alkaline phosphatase enzyme, or fluorescent tag is placed into reservoir 31 - paragraph 22). It would be advantageous to use an antibody conjugated to a fluorescent molecule to aid detection and improve resolution the collected data.
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the reagent reservoir, as taught by Zhou, with the antibody conjugated to a fluorescent molecule, taught by Webster, to gain the above advantages. One of ordinary skill would have expected that this .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quake (US20080264863A1) – Fig. 1A and 1B teaches a layered microfluidic device of claim 1 and the fluidic control points of claims 1, 3, and 5
Berndt (US6355134B1) - Figs. 1-4 and column 2 lines 38-45 teach a method for constructing a microfluidic chip with a flexible layer between 2 rigid layers; applies to claims 1, 3, and 5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/T.C.S./Examiner, Art Unit 1798

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797